As filed with the Securities and Exchange Commission on March 13, 2012 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GALLERY MANAGEMENT HOLDING CORP. (Exact Name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation or organization) 26-0811822 (I.R.S. Employer Identification Number) 4 Grouse Terrace Lake Oswego, Oregon (Address of Principal Executive Offices) (Zip Code) Gallery Management Holding Corp. 2012 Stock Incentive Plan (Full title of the plan) Registered Agent Solutions, Inc. 36 South 18th Avenue, Suite D Brighton, Colorado 80601 (Name and address of agent for service) (888) 705-7274 (Telephone number, including area code, of agent for service) copies to: Christopher A. Wilson,Esq. Wilson & Oskam, LLP 9110 Irvine Center Drive Irvine, California 92618 (949) 752-1100 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller Reporting Company x Calculation of Registration Fee Titleofsecuritiestobe registered Amounttobe registered(1) Proposed maximum offeringpriceper share Proposedmaximum aggregateoffering price Amountof registrationfee ClassA Common Stock, $0.0001 par value per share 2012Stock Incentive Plan Shares (2) $ $ $ 2012 Stock Incentive Plan Shares (3) $ $ Total shares $ $ $ (1)In accordance with Rule416(a)under the Securities Act of 1933, as amended, this registration statement shall be deemed to cover any additional shares of common stock, par value $0.0001, which may be issued pursuant to the Gallery Management Holding Corp. 2012 Stock Incentive Plan (the “2012 Plan”) to prevent dilution from stock splits, stock dividends or similar transactions. (2)Represents shares available for future issuance under outstanding awards under the 2012 Plan as of the date of this registration statement. (3)Represents shares subject to outstanding stock option awards under the 2012 Plan as of the date of this registration statement. (4)Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(h)under the Securities Act of 1933, as amended, and based upon the average of the bid and the ask price as of March 9, 2012, a date within five days prior to the filing of this Registration Statement. - 2 - PARTI INFORMATION REQUIRED IN THE SECTION10(a)PROSPECTUS We shall send or give to each participant in the 2012 Plan, the document(s)containing the information specified in PartI of FormS-8 as specified by Rule428(b)(1)of the Securities Act of 1933, as amended (the “Securities Act”). In accordance with the rulesand regulations of the Securities and Exchange Commission (the “Commission”), such documents are not being filed with or included in this Registration Statement. These documents, and the documents incorporated by reference into this Registration Statement pursuant to Item 3 of PartII of this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section10(a)of the Securities Act. PARTII INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents filed by Gallery Management Holding Corp, a Colorado corporation (“Gallery” or the “Registrant”), with the Commission are incorporated by reference in this Registration Statement: (a)Gallery’s Annual Report on Form 10-K filed with the Commission on February 21, 2012; and (b)The description of Gallery’s ClassA common stock, par value $0.001, contained in Gallery’s Registration Statement on FormSB-2 filed with the Commission on January 28, 2008 as incorporated by reference into the Registration Statement n Form 8-A filed with the Commission on February 18, 2008 pursuant to Section12(b)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including any subsequent amendment or any report filed for the purpose of updating such description. All documents filed by Gallery pursuant to Section13(a), 13(c), 14, or 15(d)of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be a part hereof from the date of filing of such documents. Notwithstanding the foregoing, unless specifically stated to the contrary, none of the information disclosed by Gallery under Items 2.02 or 7.01 of any current report on Form8-K that Gallery may from time to time furnish to the Commission will be incorporated by reference into, or otherwise included in, this Registration Statement. Any statement contained herein or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 4. Description of Securities. Not Applicable. Item 5. Interests of Named Experts and Counsel. Not Applicable. - 3 - Item 6. Indemnification of Directors and Officers. Indemnification of Directors and Officers. Gallery is incorporated under the laws of the State of Colorado.Gallery’s articles of incorporation permit the company to indemnify directors and officer as permitted by law.Section7-108-402 of the Colorado Business Corporation Act provides, generally, that the articles of incorporation of a Colorado corporation may contain a provision eliminating or limiting the personal liability of a director to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director; except that any such provision may not eliminate or limit the liability of a director (i)for any breach of the director’s duty of loyalty to the corporation or its shareholders, (ii)acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii)acts specified in Section7-108-403 (concerning unlawful distributions), or (iv)any transaction from which a director directly or indirectly derived an improper personal benefit. The articles of incorporation may not eliminate or limit the liability of a director for any act or omission occurring prior to the date on which the provision becomes effective. Our articles of incorporation contain a provision eliminating liability as permitted by the statute. Colorado law further provide that directors and officers will not be held personally liable for any injury to persons or property caused by a tort committed by employees unless either (i)the director or officer was personally involved in the situation leading to the litigation or (ii)the director or officer committed a criminal offense in connection with the litigation. Section7-109-103 of the Colorado Business Corporation Act provides that a Colorado corporation must indemnify a person (i)who is or was a director of the corporation or an individual who, while serving as a director of the corporation, is or was serving at the corporation’s request as a director, officer, agent, associate, employee, fiduciary, manager, member, partner, promoter, trustee of, or similar position with, another corporation or other entity or of any employee benefit plan (a “Director”) or officer of the corporation and (ii)who was wholly successful, on the merits or otherwise, in defense of any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal (a “Proceeding”), in which the Director was a party, against reasonable expenses incurred by him or her in connection with the Proceeding, unless such indemnity is limited by the corporation’s articles of incorporation. Our articles of incorporation do not contain any such limitation. Section7-109-102 of the Colorado Business Corporation Act provides, generally, that a Colorado corporation may indemnify a person made a party to a Proceeding because the person is or was a Director, against any obligation incurred with respect to a Proceeding, if the Director conducted himself or herself in good faith and the Director reasonably believed, in the case of conduct in an official capacity with the corporation, that the Director’s conduct was in the corporation’s best interests and, in all other cases, the Director’s conduct was at least not opposed to the corporation’s best interests and, with respect to any criminal proceedings, the Director had no reasonable cause to believe that his or her conduct was unlawful. Our articles of incorporation mandate such indemnification.A corporation may not indemnify a Director in connection with any Proceeding charging the Director derived an improper personal benefit, whether or not involving actions in an official capacity, in which Proceeding the Director was judged liable on the basis that he derived an improper personal benefit. Section7-109-105 of the Colorado Business Corporation Act, unless otherwise provided in the articles of incorporation, authorizes a court of competent jurisdiction to order indemnification if it determines that the Director is (i)entitled to mandatory indemnification under Section7-109-103 (in which case the court also shall order the Colorado corporation to pay the Director’s reasonable expenses incurred to obtain court-ordered indemnification) or (ii)fairly and reasonably entitled to indemnification in view of all of the relevant circumstances, whether or not the Director met the standard of conduct under Section 7-109-102 or was adjudged liable in the circumstances described in Section 7-109-102(4), the court may order such indemnification as the court deems proper; (except that the indemnification in these circumstances is limited to the reasonable expenses incurred in connection with the Proceeding and reasonable expenses incurred to obtain court-ordered indemnification). - 4 - Under Section7-109-107 of the Colorado Business Corporation Act, unless otherwise provided in its articles of incorporation, a Colorado corporation may indemnify and advance expenses to an officer, employee, fiduciary, or agent of the corporation to the same extent as a Director and may indemnify such a person who is not a Director to a greater extent, if not inconsistent with public policy and if provided for by its bylaws, general or specific action of its board of directors or shareholders, or contract. Our articles of incorporation provide for indemnification of our officers, employees, fiduciaries and agents to the same extent as our directors. Section7-109-104 of the Colorado Business Corporation Act authorizes a Colorado corporation to pay expenses incurred in defending a Proceeding in advance of the final disposition of the Proceeding if the Director furnishes to the corporation a written affirmation of the Director’s good faith belief that the Director has met the standard of conduct described in Section 7-109-102; the Director undertakes in writing to repay the amount if it is a ultimately determined that such Director did not meet the statutory standards of conduct and a determination is made that the facts then known to those making the determination would not preclude indemnification under the Colorado Business Corporation Act. Section7-109-106 of the Colorado Business Corporation Act provides that the determination that a Director or other person is entitled to indemnification or advancement of expenses under the Act is to be made by (i)the board of directors by a majority vote of those present at a meeting at which a quorum is present (and only those directors not parties to the Proceeding shall be counted in satisfying the quorum), (ii)if a quorum cannot be obtained, by a majority vote of a committee of the board, which shall consist of two or more directors not parties to the Proceeding (except that directors who are parties to the Proceeding may participate in the designation of the directors for the committee). With respect to clauses (i)and (ii), if a quorum of the board cannot be obtained and a committee cannot be established (or even if quorum is obtained or a committee is designated), if a majority of the directors constituting such quorum or such committee so directs, the determination required to be made under the Act must be made by independent legal counsel selected by a vote of the board or committee constituted in the manner contemplated in the preceding sentence or if a quorum cannot be obtained and a committee cannot be established, by independent legal counsel selected by a majority vote of the full board of directors; or by the corporation’s shareholders. Authorization of indemnification and advancement of expenses must be made in the same manner as the determination that indemnification or advancement of expenses is permissible; except that, if the determination that indemnification or advancement of expenses is permissible is made by independent legal counsel, authorization of indemnification and advancement of expenses is to be made by the body that selected such counsel. Indemnification Agreements The Registrant’s policy is to enter into separate indemnification agreements with each of its directors and executive officers that provide the maximum indemnity allowed to directors and executive officers by Colorado law and certain additional procedural protections. These indemnification provisions and the indemnification agreements entered into between the Registrant and its directors and executive officers may be sufficiently broad to permit indemnification of the Registrant’s directors and executive officers for liabilities (including reimbursement of expenses incurred) arising under the Securities Act. Item 7. Exemption from Registration Claimed. Not Applicable. - 5 - Item 8. Exhibits. ExhibitNo. Description Gallery Management Holding Corp. 2012 Stock Incentive Option Plan. Opinion of Wilson & Oskam, LLP. Consent of Ronald R. Chadwick, P.C. Powers of Attorney (included on signature page). Item 9. Undertakings. Gallery hereby undertakes: (a)(1) To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) To include any prospectus required by Section10(a)(3)of the Securities Act; (ii)To reflect in the prospectus any facts or events arising after the effective date of the Registration Statement which, individually, or in the aggregate, represent a fundamental change in the information set forth in the Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar volume of the securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule424(b)if, in the aggregate, the changes in volume and price represent no more than 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; (iii)To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement. Provided, however, that paragraphs (a)(1)(i)and (a)(1)(ii)of this section do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by Gallery pursuant to Section13 or Section15(d)of the Exchange Act. (a)(2) That, for the purpose of determining any liability under the Securities Act, each post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (a)(3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of this offering. (b) Gallery hereby undertakes that, for purpose of determining any liability under the Securities Act, each filing of Gallery’s annual report pursuant to Section13(a)or Section15(d)of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section15(d)of the Exchange Act) that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. - 6 - (c)Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of Gallery pursuant to the foregoing provisions, or otherwise, Gallery has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of Gallery in the successful defense of any such action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, Gallery will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Lake Oswego, State of Oregon on this 13thday of March, 2012. GALLERY MANAGEMENT HOLDING CORP. By: /s/R. Patrick Garrett R. Patrick Garrett Chief Executive Officer POWER OF ATTORNEY Each person whose signature appears below hereby constitutes and appoints each of R. Patrick Garrett and Allen H. Adams his or her true and lawful attorney-in-fact and agent with full powers of substitution and resubstitution, for the undersigned and in the name of the undersigned, in any and all capacities, to sign any or all amendments (including post-effective amendments) to this Registration Statement on Form S-8, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ R. Patrick Garrett Chief Executive Officer (Principal March 13, 2011 R. Patrick Garrett Executive Officer) /s/ Allen H. Adams Chief Financial Officer (Principal Financial March 13, 2011 Allen H. Adams Officer and Principal Accounting Officer) /s/ R. Patrick Garrett Director March 13, 2011 R. Patrick Garrett /s/ Roger T. Richter Director March 13, 2011 Roger T. Richter /s/ Christopher A. Wilson Director March 13, 2011 Christopher A. Wilson - 7 - INDEX TO EXHIBITS TO REGISTRATION STATEMENT ON FORMS-8 ExhibitNumber DescriptionofDocument Gallery Management Holding Corp. 2012 Stock Incentive Option Plan. Opinion of Wilson & Oskam, LLP. Consent of Ronald R. Chadwick, P.C. Powers of Attorney (included on signature page). -8 -
